Citation Nr: 0918059	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  06-13 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1987 to September 1991.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from November 
2004 and February 2005 rating decisions by the Milwaukee, 
Wisconsin Department of Veterans Affairs (VA) Regional Office 
(RO).  (The February 2005 rating decision readjudicated the 
claim after the Veteran submitted additional evidence 
following the November 2004 rating decision.).  In April 
2008, a Travel Board hearing was held before the undersigned.  
A transcript of that hearing is associated with the claims 
file.  In June 2008, this matter was remanded for further 
development.  The AMC "brokered" the development in this 
matter to the Huntington, West Virginia RO.   

As was noted in the June 2008 Board remand, the Veteran also 
filed a notice of disagreement with the RO's denial of 
service connection for fibromyalgia as secondary to PTSD.  
The RO issued a statement of the case (SOC) in the matter, 
and it was addressed at the April 2008 Travel Board hearing.  
On closer review of the claims file, the Board notes that in 
his April 2006 substantive appeal, the Veteran expressly 
limited his appeal to the matter of service connection for 
PTSD,.  Furthermore, there was no substantive appeal in the 
matter of service connection for fibromyalgia.  Hence, that 
matter is not before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if any action on his part is required.


REMAND

In the June 2008 Board remand, it was noted that in testimony 
at the April 2008 Travel Board hearing the Veteran identified 
stressors capable of verification (based on his accounts).  
Specifically, he testified that he was driving a vehicle 
downhill (from the DMZ) when it was snowing and icy, and lost 
control of the vehicle, resulting in substantial damage to 
the vehicle.  He stated that an accident report was filed at 
Camp Casey, Korea on February 7, 1991.  He also testified 
that while working on a high (150 to 200 feet) tower he fell.  
He indicated that an incident report regarding this event was 
filed at Camp Page, Korea.

The RO was to arrange for exhaustive development to seek 
corroboration/ verification of the stressor events alleged by 
the Veteran.  The development was to specifically include the 
accident and incident reports.  The Board also indicated, in 
essence, that if any further information was needed to search 
for the documents, the Veteran was to be so advised (afforded 
opportunity to provide the additional information needed).  
In June 2008, the AMC sought verification by the U.S. Army 
and Joint Services Records Research Center (JSRRC).  The 
request for such stated, in part, "the Veteran states that 
he had a fall from a tower in Camp Casey, Korea."  (Notably, 
the Veteran had reported that his fall from a tower was at 
Camp Page and the Military vehicle accident report was filed 
at Camp Casey.)  Regardless, it does not appear that the 
alleged stressor events were properly researched.

In November 2008, the JSRRC responded in part:

"Based on review, this PTSD request on behalf of [the 
Veteran] has not been researched.  Your request provided 
a unit of assignment.  Please review the DA Form 20, and 
provide the complete unit of assignment.  Military 
records are organized by units.  Unit records are 
further organized by date.  Therefore, JSRRC must know 
the unit designation down to the lowest possible level 
and most specific date(s) of the incidents.  . . . . . 
Since the request is not valid for JSRRC purpose, it has 
been closed in the JSRRC database."

The next correspondence to the Veteran regarding his claim 
was the March 2009 supplemental statement of the case (SSOC).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that VA's failure to seek verification or to inform the 
[Veteran] that more specific information was necessary to 
seek verification violates VA's duty to assist.  Rogers v. 
Nicholson, 20 Vet. App. 144 (2005).  
The Court in Rogers also found that absent either a request 
to the USASCRUR or a request to the appellant for more 
specific information and the appellant's subsequent failure 
to provide that information, the Secretary cannot be 
"reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile." 38 
U.S.C. §5103 (b)(3); see Cohen v. Brown, 10 Vet. App. at 148-
49 (Secretary violates duty to assist by failing to afford 
veteran an opportunity to respond to ESG request for 
additional information when information provided by veteran 
found insufficient by ESG); Zarycki v. Brown, 6 Vet. App. 91, 
99-100 (1993) (holding that, as part of duty to assist, VA is 
required to inform veteran of additional information sought 
by ESG). 

Because action ordered in the Board's June 2008 Remand was 
not completed, this matter must be remanded, once again, for 
more complete development and adjudicatory action.  See 
Stegall v. West, 11 Vet. App. 268 (1998)(a remand by the 
Board confers on the appellant, as a matter of law, the right 
to compliance with the remand orders).  Compliance with the 
Board's remand instructions is not a discretionary matter.  
The RO should be well aware by now that when the Board fails 
to return a case to the RO for completion of actions ordered 
in a remand that were not completed, and the Board's decision 
is appealed, the Court (either by endorsement of a Joint 
Motion by the parties or by Memorandum Decision vacating the 
Board's decision) routinely, under the Stegall precedent, 
returns the case to the Board for completion of the action 
the Board sought in the remand.  

Accordingly, the case is REMANDED for the following:

1.  Notify the Veteran that further 
information is needed for stressor 
verification to include unit designation 
down to the lowest unit.  The Veteran 
should be afforded opportunity to present 
such information; if he does not respond, 
it should be so noted in the record.

2.  If the Veteran provides the 
information needed to allow for 
corroboration/verification of the stressor 
events he has alleged to proceed, the RO 
should again arrange for exhaustive 
development for verification of the 
incidents (alleged), to include a search 
of the depository where accident reports 
resulting in damage to military 
property/vehicles are stored .  The 
records specifically sought should include 
the accident report (and/or property 
damage report) the Veteran alleges was 
filed at Camp Casey, Korea, on February 7, 
1991 and the incident report regarding his 
fall from a Tower that was allegedly filed 
at Camp Page.  If such records are 
unavailable it should be so noted in the 
record (with an explanation of the reason 
for their unavailability).

3.  If the records are located, the RO 
must then review the matter of whether 
there is credible supporting evidence of a 
stressor event in service.  If (and only 
if) an alleged stressor event in service 
is deemed verified, the RO should arrange 
for the Veteran to be afforded a 
psychiatric evaluation to determine 
whether he has PTSD based on such 
stressor.  His claims file must be 
reviewed by the examiner in conjunction 
with the examination.  The examination and 
the report thereof must be in accordance 
with DSM-IV.  If PTSD is not diagnosed, 
the examiner must explain why the Veteran 
does not meet the criteria for such 
diagnosis.  The examiner must explain the 
rationale for all opinions given.

4.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC, and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

